DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 26, the metes and bounds of the claim cannot be ascertained by the phrasing “if any”.  It is unclear if “if any” is referring to just the sand or any component of the infill.  I.e are fragments required?
Claim 36 recites the limitation "said first part of each fiber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25-30, 34-35, and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannekoek et al. (NL 1039532).
	With regard to claim 23, Pannekoek discloses a method for manufacturing an artificial turf system(background; fig. 1-9), comprising: 
	collecting infill from an existing artificial turf (pg. 3 wherein the infill is removed), wherein the collected infill comprises collected rubber granulates (pg. 3, “rubber granules”); mixing the collected rubber granulates and a binding agent (pg. 3, “binder”) for generating an elastic binding composition (pg. 3; “reinforcing fibers”); applying the elastic binding composition over the existing artificial turf or over a base layer (pg. 5; infill spread over top layer); and applying a new artificial turf over the elastic binding composition (pg. 5, new synthetic turf laid).
	With regard to claim 25, Pannekoek further discloses the mixing further comprises mixing the collected rubber granulates, the binding agent, and sand for generating the elastic binding composition (pg. 9 wherein infill comprises rubber and/or sand).
	With regard to claim 26, Pannekoek further discloses disintegrating the existing artificial turf for generating fragments of the fibers of the removed artificial turf (pg. 10 wherein reinforcing fibers orioginate from artificial grass mats) ; and wherein the mixing further comprises mixing the collected rubber granulates, the binding agent, the fragments, and sand, if any, for generating the elastic binding composition (pg. 9-10).
	With regard to claim 27, Pannekoek further discloses the collected rubber granulates comprise one of styrene butadiene rubber (SBR) granulates and sulphur-cured ethylene propylene diene 4GDY/prb monomer rubber (sulphur-cured EPDM) granulates or rubber-coated granulates manufactured from natural fibers, in particular plant fibers such as burlap fibers, jute fibers, cotton fibers, wool fibers, hemp fibers, polyester fibers, natural fibers, flax fibers, kenaf fibers, nettle fibers, sisal fibers, cocos fibers, and combinations thereof (pg. 3, SBR).
	With regard to claim 28, Pannekoek further discloses removing the existing artificial turf for allowing the application of the elastic binding composition on the base layer (pg. 3; pg. 9-10, “conclusion” 1).
	With regard to claim 29, Pannekoek further discloses the collection of the infill is performed by a machine (fig. 10) configured for rolling up the existing artificial turf (fig. 10).
	With regard to claim 30, Pannekoek further discloses the collection of the infill is performed by a machine (fig. 10) configured for aspirating or mechanically collecting the infill (fig. 10).
	With regard to claim 34, Pannekoek further discloses said generated elastic binding composition has a hardening time (binder may be cement), and wherein applying the new artificial turf over the elastic binding composition further comprises applying the new artificial turf over the elastic binding composition before expiration of the hardening time (infill may be made in situ; “summary of invention”).
	With regard to claim 35, Pannekoek further discloses the new artificial turf comprises a plurality of fibers embedded in a carrier mesh (pg. 8; carrier layer 31) having a first side and a second side, wherein each fiber of the plurality of fibers comprises a first part exposed to said first side of said carrier 5GDY/prb mesh and a second part exposed to said second side of said carrier mesh, and wherein said first side is adjacent to said elastic binding composition (fog. 7-8; pg. 8).
	With regard to claim 38, Pannekoek discloses an artificial turf system, comprising: 
	a base layer (4) and, optionally, an existing artificial turf (pgs. 2-3); 
	a new artificial turf (30) comprising a plurality of artificial turf fibres (32) and a carrier (31) configured to carry the plurality of artificial turf fibres (figs. 1-9); and an elastic binding composition layer positioned between the base layer or said optional existing turf and the new artificial turf(pgs. 7-9), said elastic binding composition layer comprising a mixture of infill collected from said or another existing artificial turf (pg. 3; rubber granules) and a binding agent (cement).
	With regard to claim 39, Pannekoek discloses a machine (fig. 10) , comprising: 
	an intake system configured to collect infill from an existing artificial turf (pg. 9); a mixing system (107) configured to mix the collected infill and a binding agent for generating an elastic binding composition (pg. 3; pg. 9; fig. 10); and an application system (109) configured to apply the elastic binding composition over said or another existing artificial turf or a base layer for preparing said existing artificial turf or said base layer to receive a new artificial turf (pg. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannekoek et al. (NL 1039532).
	With regard to claim 24, Pannekoek discloses the invention substantially as claimed however fails to explicitly state said collected rubber granulates are spherically- shaped having diameters of 0.5 - 2.5 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the existing rubber granulates are spherically- shaped having diameters of 0.5 - 2.5 mm as the infill has been in the location for a period of time. Furthermore, t has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With regard to claim 31, Pannekoek discloses the invention substantially as claimed however fails to explicitly state the pile height of the new artificial turf is at least 5% lower than the pile height of the existing artificial turf. It is considered, however, that the pile height is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at having a lower pile height through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.
	With regard to claim 32, Pannekoek discloses the invention substantially as claimed however fails to explicitly state the height of the backing of the new artificial turf is at least 5% lower than the height of the backing of the existing artificial turf. It is considered, however, that the backing height is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at having a lower backing height through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.
	With regard to claim 33, Pannekoek discloses the invention substantially as claimed however fails to explicitly the height of the infill of the new artificial turf, if any, is at least 5% lower than the height of the infill of the existing artificial turf. It is considered, however, that the infill height is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at having a lower infill height through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannekoek et al. (NL 1039532) in view of Jones (2004/0234719).
	With regard to claim 36, Pannekoek discloses the invention substantially as claimed however fails to explicitly state said first part of said each fiber is embedded in a polyurethane or latex backing for mechanically fixing said first part of said each fiber to said backing.
	Jones discloses an artificial turf system wherein the backing comprises latex or polyurethane (para 0004). Jones discloses the polyurethane or latex is desirable for dimensional stability and for securing the fibers (tufts). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pannekoek and utilize a backing comprising polyurethane or latex as taught by Jones in order to provide dimensional stability to the turf system.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannekoek et al. (NL 1039532) in view of Spittle et al. (2015/0308056).
	With regard to claim 37, Pannekoek discloses the invention substantially as claimed as well as the elastic binding composition has a hardening time (cement) however fails to explicitly state forming perforations in the new artificial turf and the elastic binding composition after expiration of the hardening time.
	Spittle disclose a layer of rubber held together with a binder wherein the layer may be perforated (para 0079).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pannekoek and perforated that the binding composition as taught by Spittle in order to provide adequate drainage based on the design conditions at hand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



BF
06/02/2022